DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16, 18 and 23 are currently pending. Claims 3, 6, 9, 11 and 23 are withdrawn. Claims 1-2, 4-5, 7-8, 10, 12-16 and 18 are rejected.   

Information Disclosure Statement
The information disclosure statement submitted on 9/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Arguments
The Amendment filed 9/9/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

Objection to the Specification/Abstract
The objection of the specification and abstract for informalities has been overcome by the amendment correcting the informalities. The objections have been withdrawn. 

Objection to the Claims
The objection of claims 1-2 for informalities has been overcome by the amendment correcting the informalities. The objections have been withdrawn. 
35 USC § 112(b) Rejection
The rejection of claims 1-2, 4-5, 7-8, 10 and 18 for being indefinite has been overcome by amending the provisos of claim 1. The rejection has been withdrawn.

35 USC § 102 Rejection
The anticipation rejection of claims 1, 2, 10 and 18 over US 2014/0364466 A1 has been overcome by deleting sulfur (“S”) from the Markush group of A2, thereby excluding the compounds of formula Ia.14, 
    PNG
    media_image1.png
    286
    410
    media_image1.png
    Greyscale
, and Ia.15, 
    PNG
    media_image2.png
    277
    442
    media_image2.png
    Greyscale
.  The rejection has been withdrawn. 

35 USC § 103 Rejection
The obviousness rejection of claims 1-2, 4-5, 7-8, 10, 12-16 and 18 over Heckeroth US 2011/0059988 A1 in view of Kousaka US 2011/0144349 A1 has not been overcome. 
Applicant argues that although Kousaka teaches the compounds have “excellent insecticidal and miticidal activity against agricultural pests” ([0054]), “Kousaka provides no data or support for such statements.” Applicant further agues “the skilled artisan starting from Heckeroth [] would not have looked to Kousaka for its general teaching of pesticidal effects, nor would the skilled artisan have had any reason to believe that positional isomers are equally effective since Kousaka offers no support for its general claims.” Remarks 40. These arguments are not persuasive.  
Regarding Applicant’s argument that the skilled artisan would not have combined the teachings of Heckeroth and Kousaka, MPEP 2141.01(a) provides the following guidance:
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Both Heckeroth and Kousaka (a) pertain to the same field of Applicant’s endeavor and (b) are reasonably pertinent to the particular problem with which the application is concerned. That is the development and application of pest controlling compounds. As a result, Heckeroth and Kousaka both qualify as analogous art. Therefore, the skilled artisan would have had looked to the teachings of Heckeroth and Kousaka in trying to develop and apply pest controlling compounds. 
Regarding Applicant’s argument that Kousaka does not provide data or support for the claim that the compounds therein have “excellent insecticidal and miticidal activity against agricultural pests” ([0054]), MPEP 2123(I) provides the following guidance:
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

MPEP 2121 states the following:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:

"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement." In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.

Where a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013).

Since the Kousaka reference is analogous art, the entire reference may be relied upon, including all statements therein. Kousaka’s statement that compounds have “excellent insecticidal and miticidal activity against agricultural pests” is relevant to the problem that Kousaka is trying to solve (i.e., preparing new pest controlling compounds with improved activity). Kousaka’s statement would have reasonably suggested to the skilled artisan that compounds of Formula (I), 
    PNG
    media_image3.png
    199
    605
    media_image3.png
    Greyscale
, would have desirable insecticidal and miticidal activity. See, also, MPEP 2144.09, which supports the notion that positional isomers are expected to have similar activity. (“Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).”) However, Applicant implies that Kousaka’s compounds would not exhibit the alleged insecticidal and miticidal activity because Kousaka “offers no support for its general claims”. Since the Kousaka reference appears to be enabling on its face, the burden shifts to Applicant to provide specific evidence of nonenablement.
Applicant further argues the specification provides unexpected results “which rebut an alleged prima facie case of obviousness.” Remarks 41. This is not persuasive at overcoming the rejection because the specification does not provide a comparison of the rejected compounds, 
    PNG
    media_image4.png
    166
    431
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    161
    431
    media_image5.png
    Greyscale
 (3.1) with the closest prior art, such as Heckeroth’s compounds 5-39, 
    PNG
    media_image6.png
    190
    518
    media_image6.png
    Greyscale
, and 5-41, 
    PNG
    media_image7.png
    194
    514
    media_image7.png
    Greyscale
.  See MPEP 716.02(e). The specification provides data for compound 3.1/3.2, but does not provide data for its positional isomers. Applicant argues that the comparative data for fluralaner, sarolaner, afoxolaner, and lotilaner provide evidence that a compound containing a 2,3,5- or 3,5,6-trisubstituted phenyl group (e.g., compound 3.1/3.2) has an unexpectedly longer half-life compared to a compound having a 3,4,5-trisubstituted phenyl compound (e.g., sarolaner or lotilaner). This is not an accurate conclusion because there are other structural differences between compound 3.1/3.2 and the comparison compounds. For example, the isoxazoline of compound 3.1/3.2,
    PNG
    media_image5.png
    161
    431
    media_image5.png
    Greyscale
, of formula (I), 
    PNG
    media_image8.png
    179
    267
    media_image8.png
    Greyscale
, bears a different Q group than that of sarolaner, 
    PNG
    media_image9.png
    218
    553
    media_image9.png
    Greyscale
, and lotilaner, 
    PNG
    media_image10.png
    225
    615
    media_image10.png
    Greyscale
. The difference in half lives may potentially be attributed to the different Q moieities. In order to determine whether the positional isomers of Heckeroth exhibit unexpected results, the experimental comparison must be designed to probe the functional difference in the position of the phenyl substituents. Comparing compounds that have structural differences in addition to the positional isomerism does not resolve the question of whether the 2,3,5- or 3,5,6-trisubstituted phenyl group (as in compound 3.1/3.2) gives rise to the unexpectedly longer half-life compared to the 3,4,5-trisubstituted phenyl-containing compounds.
Since Applicant has not provided convincing data using the closest prior art, the rejection is maintained. 

Scope of the Elected Invention
Claims 1, 2, 4, 5, 7, 8, 10, 12-16 and 18 read on the elected species,

    PNG
    media_image11.png
    212
    773
    media_image11.png
    Greyscale
 of Formula (I), 
    PNG
    media_image12.png
    277
    411
    media_image12.png
    Greyscale
.
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species was not found allowable over the prior art; therefore, examination of the Markush-type claim has been limited to the scope of the elected species of formula (I), 
    PNG
    media_image13.png
    394
    579
    media_image13.png
    Greyscale
, wherein:
A1 is CF3, A2 is O, 
R1 is H, 
R2 is CF3,
R3 is H, 
R4 is Cl,
R5 is Cl or F,
Q is
    PNG
    media_image14.png
    194
    319
    media_image14.png
    Greyscale
, A4=A5=A6=CH,
q is 1, R6 is Me,
X is 
    PNG
    media_image15.png
    198
    188
    media_image15.png
    Greyscale
, R11 is H, W is C1-alkyl substituted with -C(O)NH-C2-alkyl trisubstituted with fluoro.

However, in the interest of compact prosecution, the search was extended in attempt to find anticipatory species of the subgenus wherein A1 is CF3, A2 is O, Q is 
    PNG
    media_image16.png
    91
    112
    media_image16.png
    Greyscale
, and R1 is H. Obvious variants thereof were not examined. Anticipatory prior art was not found. The closest art found was WO 2010/070068 A2 (Table 2, compound 2.3, 
    PNG
    media_image17.png
    206
    620
    media_image17.png
    Greyscale
, A is 
    PNG
    media_image18.png
    163
    202
    media_image18.png
    Greyscale
), which is excluded by the proviso “R1, R3, and R5 cannot all be hydrogen when R2 and R4 are trifluoromethyl”. Subject matter not embraced by the elected embodiment is therefore withdrawn from further consideration.  Claims 3, 6, 9, 11 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8, 10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heckeroth et al. US 2011/0059988 A1 in view of Kousaka et al. US 2011/0144349 A1.
Heckeroth et al. teaches isoxazoline compounds of formula I, 
    PNG
    media_image19.png
    194
    439
    media_image19.png
    Greyscale
, and parasiticidal compositions thereof for controlling pests, 
such as fleas. Preferred compounds include 5-39, 
    PNG
    media_image6.png
    190
    518
    media_image6.png
    Greyscale
, and 
5-41, 
    PNG
    media_image7.png
    194
    514
    media_image7.png
    Greyscale
, which have a 3,4,5-trisubstituted phenyl ring (using conventional numbering shown here:
    PNG
    media_image20.png
    178
    205
    media_image20.png
    Greyscale
). See, e.g., paragraphs [0028] and [0185], p. 13, claims 1 and 31, and Table 5. Heckeroth et al. does not teach positional isomers that have a 3,5,6- (or 2,3,5-) trisubstituted phenyl ring, such as 
    PNG
    media_image4.png
    166
    431
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    161
    431
    media_image5.png
    Greyscale
, respectively.
Kousaka et al. teaches compounds of Formula (I), 
    PNG
    media_image3.png
    199
    605
    media_image3.png
    Greyscale
, “having excellent pest control effect” against insects such as Siphonaptera, which is a biological classification for fleas. According to Formula (I), one or more “X” substituents may be attached to any position of the phenyl ring. Preferably, m is 1 to 3, and X is halogen, C1-4 alkyl or C1-4 haloalkyl (“most preferred examples include a chlorine atom, a bromine atom and a trifluoromethyl”). See, e.g., claim 1, and paragraphs [0084], [0181], and [0297].
A PHOSITA would have been motivated to prepare Kousaka’s compounds because they would be expected to have “excellent pest control effect”. Since Kousaka teaches that one or more “X” substituents may be attached to any position of the phenyl ring, a PHOSITA would have understood that positional isomers of X would have similar pest controlling properties. Therefore, a PHOSITA would have expected that positional isomers of Heckeroth’s compounds 5-39, 
    PNG
    media_image6.png
    190
    518
    media_image6.png
    Greyscale
, and 5-41, 
    PNG
    media_image7.png
    194
    514
    media_image7.png
    Greyscale
, namely the isomers 
    PNG
    media_image4.png
    166
    431
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    161
    431
    media_image5.png
    Greyscale
, respectively, would be effective pest control agents because compounds 5-39, 5-41 and the positional isomers are encompassed by Kousaka’s Formula (I), 
    PNG
    media_image3.png
    199
    605
    media_image3.png
    Greyscale
. See, e.g., MPEP 2144.09 (“Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).”). 
Compounds 5-39 and 5-41 would have served as valid starting compounds for modification because Heckeroth et al. provides in vivo data showing they are highly efficacious towards eradicating fleas. Since Kousaka et al. teach that  compounds of Formula (I) may be used against fleas, a PHOSITA would have found it obvious to combine the teachings of Heckeroth and Kousaka. As a result, the skilled artisan would have been led towards preparing the compounds
    PNG
    media_image4.png
    166
    431
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    161
    431
    media_image5.png
    Greyscale
, and compositions thereof, in order to obtain new products for controlling fleas.  This would have rendered the claimed invention obvious as follows:
Claim 1, a compound of formula (I), 
    PNG
    media_image13.png
    394
    579
    media_image13.png
    Greyscale
, wherein:
A1 is CF3, A2 is O, 
R1 is H, 
R2 is CF3,
R3 is H, 
R4 is Cl,
R5 is Cl or F,
Q is
    PNG
    media_image14.png
    194
    319
    media_image14.png
    Greyscale
, A4=A5=A6=CH,
q is 1, R6 is Me,
X is 
    PNG
    media_image15.png
    198
    188
    media_image15.png
    Greyscale
, R11 is H, W is C1-alkyl substituted with -C(O)NH-C2-alkyl trisubstituted with fluoro.

Claim 2, wherein W is C1-alkyl substituted with -C(O)NH-C2-alkyl trisubstituted with fluoro.
Claims 4-5, wherein R1 is H, R2 is CF3, R3 is H, R4 is Cl and R5 is halogen.
Claims 7-8, wherein R1 is H, R2 is CF3, R3 is H, R4 is Cl and R5 is F. 
Claim 10, wherein A1 is CF3
Claims 12-16, wherein the compound is 2-methyl-N-[2-oxo-2-(2,2,2-trifluoroethylamino) ethyl]-4-[(5S or R)-5-[3-chloro-2-fluoro-5-(trifluoromethyl)phenyl]-5-(trifluoromethyl)-4Hisoxazol-3-yl]benzamide. (The racemic compound
    PNG
    media_image5.png
    161
    431
    media_image5.png
    Greyscale
renders obvious both the R- and S-isomers since the racemate contains both isomers, each of which a PHOSITA would immediately envisage as being present.)
Claim 18, a composition comprising the compound and one acceptable carrier.

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner
Art Unit 1626